446 F.2d 1407
Royce Lamar CALLAWAY, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30603.
United States Court of Appeals, Fifth Circuit.
September 3, 1971.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garzo, Judge.
Walter G. Weaver, Donna, Tex., for petitioner-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for respondent-appellee.
Before SKELTON, Judge*, and MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The final order of the district court is reversed and the case is remanded with directions to vacate the judgment of conviction and sentence of the appellant for violation of 26 U.S.C. § 4744(a). Harrington v. United States, 445 F.2d 1190 (5th Cir. 1971). The mandate of this Court will issue forthwith.


2
Reversed and remanded, with directions.



Notes:


*
 Honorable Byron G. Skelton, U. S. Court of Claims, Washington, D. C., sitting by designation